         Case 3:18-cv-06753-WHA Document 6 Filed 11/08/18 Page 1 of 4



 1 PETER B. MORRISON (SBN 230148)
   peter.morrison@skadden.com
 2 VIRGINIA F. MILSTEAD (SBN 234578)
   virginia.milstead@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 4 Los Angeles, CA 90071
   Telephone: (213) 687-5000
 5 Facsimile: (213) 687-5600

 6 JOHN NEUKOM (SBN 275887)
   john.neukom@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue, Suite 1400
 8 Palo Alto, California 94301
   Telephone: (650) 470-4500
 9 Facsimile:     (650) 470-4570
10
   Attorney for Defendants
11 Ripple Labs Inc., XRP II, LLC, Bradley
   Garlinghouse, Christian Larsen, Ron Will,
12 Antoinette O’Gorman, Eric van Miltenburg,
   Susan Athey, Zoe Cruz, Ken Kurson, Ben
13 Lawsky, Anja Manuel, and Takashi Okita

14 (Additional Counsel on Signature Page)

15                               UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                                     )
     IN RE RIPPLE LABS INC. LITIGATION                 )   CASE NO.: 4:18-cv-06753
18                                                     )
                                                       )
19 VLADI ZAKINOV, DAVID OCONER, &                      )   CLASS ACTION
   AVNER GREENWALD, individually and on                )
20 behalf of all others similarly situated,            )   STIPULATION REGARDING
                                                       )   DEFENDANTS’ TIME TO ANSWER OR
21                                 Plaintiff,          )   OTHERWISE RESPOND PURSUANT
                                                       )   TO CIVIL L.R. 6-1(a)
22                v.                                   )
                                                       )
23 RIPPLE LABS INC., et al.,                           )
                                   Defendants.         )
24                                                     )
                                                       )
25

26
27

28


                       STIPULATION REGARDING DEFS’ TIME TO ANSWER OR OTHERWISE RESPOND
          Case 3:18-cv-06753-WHA Document 6 Filed 11/08/18 Page 2 of 4



 1         WHEREAS, on November 7, 2018, Defendants Ripple Labs Inc., XRP II, LLC, Bradley
 2 Garlinghouse, Christian Larsen, Ron Will, Antoinette O’Gorman, Eric van Miltenburg, Susan

 3 Athey, Zoe Cruz, Ken Kurson, Ben Lawsky, Anja Manuel, and Takashi Okita (collectively,

 4 “Defendants”), removed this matter from the Superior Court of the State of California, County of

 5 San Mateo (“San Mateo Superior Court”), to the United States District Court for the Northern

 6 District of California;

 7         WHEREAS, pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), Defendants’ deadline
 8 to answer, move, or otherwise respond to the Complaint is November 14, 2018;

 9         WHEREAS, Plaintiffs have indicated their intent to file a motion to remand this matter
10 back to the San Mateo Superior Court within 30 days provided by 28 U.S.C. § 1447(c);

11         WHEREAS, the parties have agreed to defer the time for Defendants to answer, move, or
12 otherwise respond to the Complaint until a time after the Court decides the forthcoming motion to

13 remand in order to avoid unnecessary motion practice before the Court has decided subject matter

14 jurisdiction;

15         WHEREAS, the stipulated change to Defendants’ time to answer, move, or otherwise
16 respond to Plaintiffs’ Complaint will not alter the date of any event or any deadline already fixed

17 by Court order.

18         THEREFORE, PURSUANT TO CIVIL LOCAL RULE 6-1(A), IT IS HEREBY
19 STIPULATED AND AGREED, by and between the attorneys for the undersigned parties, as

20 follows:

21         1.      If the Court grants Plaintiffs’ forthcoming motion to remand, and this action is
22 remanded to the San Mateo Superior Court, Defendants’ deadline to answer, move, or otherwise

23 respond shall be in fourteen (14) days “from the day the original court receives the case on

24 remand.” Cal. Civ. Proc. Code § 430.90(a)(2).

25         2.      If the Court denies Plaintiffs’ forthcoming motion to remand, Defendants’ deadline
26 to answer, move, or other otherwise respond to the Complaint shall be fourteen (14) days from the
27 date the Court enters an order denying the motion to remand.

28


                      STIPULATION REGARDING DEFS’ TIME TO ANSWER OR OTHERWISE RESPOND
          Case 3:18-cv-06753-WHA Document 6 Filed 11/08/18 Page 3 of 4



 1         3.      Nothing herein shall be deemed to constitute a waiver of any rights, claims,
 2 defenses, motions, or objections that a party may have or make with respect to jurisdiction, venue

 3 and/or the claims set forth in this action.

 4         IT IS SO STIPULATED.
 5 DATED: November 8, 2018

 6
                                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 7

 8                                               By:                /s/Peter B. Morrison
                                                                    Peter B. Morrison
 9                                                              Attorneys For Defendants
10 DATED: November 8, 2018

11                                               ROBBINS ARROYO LLP
12
                                                 By:              /s/Stephen J. Oddo
13                                                                   Stephen J. Oddo
                                                                 Attorneys For Plaintiffs
14
                                                 Brian J. Robbins
15                                               Eric M. Carrino
                                                 600 B Street, Suite 1900
16                                               San Diego, CA 92101
                                                 Telephone: 619-525-3990
17                                               Facsimile: 619-525-3991
                                                 Email: brobbins@robbinsarroyo.com
18                                                        soddo@robbinsarroyo.com
                                                          ecarrino@robbinsarroyo.com
19

20                                               ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
21                                               Brian O. O’Mara (229737)
                                                 655 West Broadway, Suite 1900
22                                               San Diego, CA 92101
                                                 Telephone: (619) 231-1058
23                                               Facsimile: (619) 231-7423
                                                 bomara@rgrdlaw.com
24
                                                 Shawn A. Williams (213113)
25                                               Post Montgomery Center
                                                 One Montgomery Street, Suite 1800
26                                               San Francisco, CA 94104
                                                 Telephone: (415) 288-4545
27                                               Facsimile: (415) 288-4534
                                                 E-mail: shawnw@rgrdlaw.com
28

                                                         2
                      STIPULATION REGARDING DEFS’ TIME TO ANSWER OR OTHERWISE RESPOND
          Case 3:18-cv-06753-WHA Document 6 Filed 11/08/18 Page 4 of 4



 1                                     E-FILING ATTESTATION
 2         I, Peter Morrison, am the ECF user whose ID and password are being used to file this
 3 document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

 4 signatories identified above has concurred in this filing.

 5 DATED: November 8, 2018

 6
                                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 7

 8                                           By:                /s/Peter B. Morrison
                                                                 PETER B. MORRISON
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
                      STIPULATION REGARDING DEFS’ TIME TO ANSWER OR OTHERWISE RESPOND
